Citation Nr: 1003050	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  06-17 988A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for PTSD.

3.  Entitlement to service connection for a psychiatric 
disorder other than PTSD.



REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had active service from July 1973 to August 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, in which the RO continued the denial of 
entitlement to service connection for PTSD.

For clarification purposes, the Board notes that in a rating 
action of April 2003, the RO made a specific finding that new 
and material evidence had been presented with which to reopen 
the previously denied PTSD claim.  Having reopened the claim, 
the RO then confirmed and continued the denial of the PTSD 
claim on the merits.  Subsequently, the Veteran indicated 
that wanted to appeal the August 2003 rating decision but 
failed to identify which of the 9 claims addressed in that 
decision he wished to appeal.  As such, the statement does 
not meet the requirements for a valid Notice of Disagreement 
under 38 C.F.R. § 20.201.  Ultimately, the August 2003 rating 
action was unappealed and became final.  However, in the 
August 2003 correspondence, the Veteran mentioned that he 
wished to received a stressor development form from VA; as 
such, the Board construes the Veteran's correspondence an 
application to reopen the PTSD claim, which ultimately led 
the continued denial of the PTSD claim in the April 2004 
rating action, giving rise to this appeal.  

The Board notes that notwithstanding the RO's apparent 
determination reopening the Veteran's claim for service 
connection for PTSD (which appears to be shown by the SSOC 
issued in June 2009), the Board will adjudicate the initial 
issue of new and material evidence in the first instance, 
because this initial issue determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 196), aff'g 8 Vet. App. 1 (1995).  As it appears 
that the RO adjudicated de novo the reopened claim in the 
June 2009 Supplemental Statement of the Case, the Veteran is 
not prejudiced by the Board's own de novo adjudication of the 
PTSD claim at this time.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

As a related matter, the United States Court of Appeals for 
Veterans Claims (Court) has held that the scope of a mental 
health disability claim includes any mental disability that 
may reasonably be encompassed by the claimant's description 
of the claim, reported symptoms, and the other information of 
record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
Accordingly, having reopened the PTSD claim, upon subsequent 
de novo adjudication on the merits, the Board has 
recharacterized the claim for PTSD more generally to include 
other psychiatric conditions, as reflected on the cover page.

In October 2009, the Veteran testified at a travel Board 
hearing over which the undersigned Veterans Law Judge 
presided.  Additional evidence was added for the record at or 
following the hearing, which was accompanied by a waiver.

The claim of entitlement to service connection for a 
psychiatric disorder other than PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.



FINDINGS OF FACT

1.  In a rating decision dated in April 2003 the RO continued 
the denial of service connection for PTSD; the Veteran did 
not appeal this decision and it is final.

2.  The evidence associated with the claims file subsequent 
to the April 2003 rating decision relates to an unestablished 
fact necessary to substantiate the claim for PTSD and raises 
a reasonable possibility of substantiating the claim.

3.  The evidence does not show that the Veteran engaged in 
combat or experienced a verified stressor during active duty 
which supports a diagnosis of PTSD.  


CONCLUSIONS OF LAW

1.  The April 2003 decision to continue the denial of service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 20.302, 20.1103 (2009).

2.  Evidence received since the RO's April 2003 decision is 
new and material, and the claim for service connection for 
PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.156(a) (2009).

3.  The criteria for a grant of service connection for PTSD 
have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154(a), 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist 

In accordance with the Veterans Claims Assistance Act of 2000 
(VCAA), notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  The notice must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  The Board 
notes that 38 C.F.R. § 3.159 was revised to this effect, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Additionally, this information must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The RO also informed the Veteran of VA's duty to assist him 
in the development of evidence pertinent to his claim PTSD 
claim in a letter issued in January 2003, wherein the Veteran 
was advised of the provisions relating to the VCAA.  
Specifically, the Veteran was advised that VA would assist 
him with obtaining relevant records from any Federal agency, 
which may include medical records from the military, from VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration.  With 
respect to private treatment records, the letters informed 
the Veteran that the VA would make reasonable efforts to 
obtain private or non-Federal medical records, to include 
records from State or local governments, private doctors and 
hospitals, or current or former employers.  Furthermore, the 
VA included copies of VA Form 21-4142, Authorization and 
Consent to Release Information, which the Veteran could 
complete to release private medical records to the VA.  In 
addition, a stressor development letter was issued to the 
Veteran in April 2008, at which time another duty to assist 
letter was issued.  Thereafter, the RO readjudicated the 
claim in a Supplemental Statement of the Case issued in June 
2009.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of fully compliant notification followed 
by readjudication of the claim, such as an Statement of the 
Case or Supplemental Statement of the Case, is sufficient to 
cure a timing defect).

The Veteran also received notice specifically addressing the 
assignment of disability ratings and effective dates in 
correspondence issued to him in March 2006.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to 
the duty to assist claimants shall be construed to require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  38 U.S.C.A. § 
5103A (f).  To provide adequate notice with regard to a claim 
to reopen, VA must look at the bases for the denial in the 
prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial. Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).

In this case, the Board concludes that the notice 
requirements of the VCAA have been satisfied with respect to 
the claims on appeal being addressed in this decision. The 
Board observes that the Veteran was informed of the relevant 
law and regulations pertaining to his application to reopen 
the service connection claim for PTSD in both January 2003 
and April 2008 letters from VA.  These letters informed the 
Veteran his service connection claim on appeal had been 
previously denied in a final decision, and that in order for 
VA to reopen and reconsider his claim, he must submit "new 
and material evidence."  Specifically, he was advised that 
new evidence consists of evidence in existence that has been 
submitted to the VA for the first time.  Material evidence 
was explained as additional information that must relate to 
an unestablished fact necessary to substantiate your claim.  
The letter further informed the Veteran that new and material 
evidence must raise a reasonable possibility of 
substantiating the claim.  With regard to describing what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial, the letter advised 
the Veteran that VA needed evidence showing that the 
condition previously denied existed from military service to 
the present time or was otherwise related to service.  
Accordingly, the Board concludes that this satisfied the 
notice requirement with regard to the application to reopen 
the previously denied claim for a psychiatric disorder.  
Kent, 20 Vet. App. at 10.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).  The Veteran's service 
treatment records (STRs) and service personnel records (SPRs) 
have been obtained as well as identified VA and private 
treatment records.  Stressor statements, lay statements and 
hearing testimony from the Veteran are also on file.

VA has no specific duty to conduct an examination with 
respect to the claim for disorder requiring new and material 
evidence because the duty under 38 C.F.R. § 3.159(c)(4) 
applies to a claim to reopen only if new and material 
evidence is presented or secured.  Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003) (holding that VA need not provide a medical 
examination or medical opinion until a claim is reopened).  
See also Woehlaert v. Nicholson, 21 Vet. App. 456 (holding 
that adequacy of VA medical examination mooted upon Board's 
determination that claimant not entitled to reopening of 
claim, and conduct of VA medical examination, when claimant 
had not presented new and material evidence.)  Nevertheless, 
the file contains VA PTSD evaluations conducted by VA in 1993 
and 2009. 

Accordingly, the Board finds that under the circumstances of 
this case, VA has satisfied the notification and duty to 
assist provisions of the VCAA and that no further actions 
need be undertaken on the Veteran's behalf.  All appropriate 
due process concerns have been satisfied.  See 38 C.F.R. § 
3.103 (2009).  However, as will be discussed further herein, 
additional development is required as to the more general 
claim of entitlement to service connection for a psychiatric 
disorder other than PTSD, as discussed in the Remand below.   

        A.  New and Material Evidence - PTSD

Service connection for PTSD was initially denied in a rating 
action issued in July 1994.  The Veteran did not appeal that 
decision and as such, it became a final decision.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Thereafter, the 
Veteran filed to reopen the service connection claim for 
PTSD; the denial of the claim was continued in rating actions 
issued in March 2000 and April 2003.  Again, the Veteran did 
not appeal those decisions and as such, they became final 
decisions.  38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1103.  

The evidence on file at the time of the April 2003 rating 
decision included the Veteran's DD214 Form which revealed 
service in the United States Air Force from July 1973 to 
August 1993, that his primary MOS was aircraft maintenance 
technician (20 years), and that he had no decorations 
indicative of combat.  STRs on file were negative for a 
diagnosis of PTSD.  Upon psychological evaluation conducted 
in April 1993, it was found that the Veteran had some 
psychological factors affecting his physical condition, and 
it was reported that his physical problems included 
headaches, back pain, right foot pain, fibrositis and right 
wrist pain.  

The Veteran's military personnel file is also of record which 
includes performance reports and evaluations dated from 1973 
to 1992.  Repeatedly and without exception, the Veteran's 
primary duties were described as an aircraft mechanic, 
involved with the maintenance, repair and inspection of 
aircraft.  There was no mention of any assignment or duty 
relating to receiving, retrieving or collecting bodies or 
body parts, or of any medically-related assignments.  

Also on file was a stressor statement provided by the Veteran 
in 1993 indicating that his stressors included: (1) an airman 
(last name provided) who shot his wife in 1975 at which time 
the Veteran was serving with the 19th Bomb Wing at Robins Air 
Force Base in Georgia; and (2) an airman (last name provided) 
at Dover Air Force Base who was run over by a truck; (3) a 
crew chief at Dover Air Force Base falling from the upper 
deck of a C-5 smashing his skull; and (4) collecting body 
parts in bags following the crash of a DC-9 in Newfoundland.  

In addition, the file contained a VA PTSD examination report 
of December 1993, indicating that the Veteran was an aircraft 
mechanic, who spent some time in Saudi Arabia - but not in 
the high combat areas, and also in Dover Delaware where 
bodies were sent back from Saudi Arabia.  The examiner 
concluded that the Veteran did not meet the criteria for a 
diagnosis of PTSD, noting that although the Veteran described 
many of the subjective symptoms of PTSD, the examiner 
questioned whether the stressors he described would cause 
significant symptoms in most people.  Dysthymic disorder, 
possibly secondary to the Veteran's physical condition; and 
cyclothymic personality were diagnosed.  An addendum was 
added after the examiner's review of the file, following 
which he indicated that his original diagnosis was unchanged.

In July 1994, the Veteran's PTSD claim was initially denied 
by the RO essentially based on a finding that the evidence on 
file did not contain a diagnosis of PTSD. 

Subsequent to the July 1994 rating decision, additional 
evidence was added to the file which includes a private 
evaluation conducted by a psychologist in October 1993.  At 
that time, the Veteran's reported stressors consisted of 
events which reportedly transpired at Dover AFB as follows: 
witnessing the death of a young female airman who was crushed 
by a loading platform truck, following which he attempted to 
assist; and apparently witnessing a young airman who fell out 
the pressurized door of a C-5A aircraft, smashing his head on 
the runway below.  The Veteran also reported participating in 
the retrieval and collection of body parts following an 
airplane crash occurring in Newfoundland.  An Axis I 
diagnosis of possible PTSD was made, the examiner also found 
evidence of passive-aggressive personality.  The diagnostic 
impressions also rule-out: malingering, generalized anxiety 
disorder, major depression and somatoform disorder.  Private 
medical evidence from the same private psychologist, dated 
from 1993 to 1995 reflects that an Axis I diagnosis of PTSD 
was ultimately made.  This evidence reflects that during his 
initial intake screening, the Veteran provided accounts of 
military-related stressors consistent with those provided by 
him in 1993 (as summarized above), to include a report of 
consistent exposure to dead bodies being shipped back to the 
United States.  

In September 1996 the National Personnel Records Center 
indicated that the Veteran had no verified service in 
Southwest Asia.  

In a rating decision issued in March 2000, the RO continued 
the denial of service connection for PTSD.  The RO reasoned 
that private treatment records from a psychologist dated from 
1993 to 1995 included a diagnosis of PTSD, but noted that 
private treatment records of Dr. A. dated in 1993 and 1994 
failed to include a PTSD diagnosis, instead reflecting that 
dysthymic disorder had been diagnosed.  The RO explained that 
the denial was based on lack of a verifiable stressor, the 
fact that the Veteran did not have any combat citations, and 
evidence reflecting that a diagnosis of PTSD was not 
supported by any verifiable stressors.  

In January 2003, the Veteran filed to reopen the PTSD claim.  

VA outpatient records dated in 2000 show that the Veteran was 
being treated for diagnosed depressive disorder.  The Veteran 
underwent a VA PTSD evaluation in September 2002 at which 
time he described his service related stressors.  The doctor 
observed that the Veteran reported having many of the 
symptoms of PTSD, although it was not diagnosed at that time; 
the Veteran was referred for substance abuse treatment.  
Subsequently, a DSM-IV diagnosis of chronic PTSD was made by 
a VA staff psychiatrist in November 2002. 

In a rating action of April 2003, the RO made a specific 
finding that new and material evidence had been presented 
with which to reopen the PTSD claim.  Having reopened the 
claim, the RO then was confirmed and continued the denial of 
the PTSD claim.  The RO reasoned that although the record 
contained a PTSD diagnosis, the Veteran had not provided a 
stressor which could be verified through official sources.  
That rating action was not appealed and became final.  In 
August 2003, the Veteran filed to reopen the PTSD claim.  

Added to the file in January 2004 was a buddy statement from 
J.H., who indicated that he knew the Veteran and his roommate 
while stationed at Robins Air Force Base.  He indicated that 
all three of them had known an airman named E.R., and had 
been told that while cleaning a pistol he had shot his wife.  
The author stated that a lot of things had occurred during 
that time, and recalled that another airman overdosed on 
drugs and the Veteran did a lot of drinking in those days. 

Also on file was the report of a private psychologist dated 
in April 2004.  The history indicated that the Veteran served 
for over 20 years with the United States Air Force, with 
assignments at Robins AFB and Dover AFB.  He reported that 
while at Dover AFB, it served as the morgue for the east 
coast and the Veteran reported serving as part of the 
Military Airlift Command and a plane crew chief, during which 
time he states he was involved in the transport and 
collection of bodies and body parts.  The Veteran also 
reported flying in and out of Vietnam a couple of times to 
pick up aircraft for repairs.  An Axis I diagnosis of PTSD 
(309.81), was made with further descriptive information 
provided as follows: multi-era, non-combat, lengthy dealings 
with dead bodies and body parts, involvement in combat areas 
and dangerous zones, death of fellow friends-soldiers.   

In January 2005 and April 2006, the Veteran provided stressor 
information for the file.  He indicated that his stressors 
consisted of: (1) an assignment at Dover AFB which was being 
used as a morgue, during which time he hauled dead bodies off 
C-5's and other aircraft, indicating that he was in charge of 
the C-5's at Dover and also served as a crew chief and 
supervisor; (2) hauling bodies of people who had been aboard 
the USS Stark when that ship was blown up - March 1987 (3) 
hauling bodies while assigned to Rhein Mein AFB in Germany 
where the Veteran reports he was in charge of med evac; (4) a 
Russian tank with bodies in it was shipped to Dover for 
washing and clean up; (5) a friend of the Veteran's was sent 
to Turkey following which he killed his wife, himself and his 
children; (6) retrieval of body, airplane and helicopter 
parts after the crash of a helicopter and C-130 involved in 
the failed rescue attempt of the Iran hostages - February 
1981; and (7) in October 1975, the Veteran spilled pain 
remover on his right arm and it burned some skin off - he 
indicated that this required 50 days of treatment.  In 2008, 
the Veteran additional stressors reporting that: (8) landing 
gear fell on him while at Robins AFB and it took a while for 
the hydraulic pressure to be adjusted to allow him to be 
released; and (9) while at Rhein Mein AFB in Germany, he 
participated in Operation Provide Comfort, dropping food and 
supplied to Kurds, which resulted in deaths on the ground due 
to trauma and rioting.   

In a medical statement offered by Dr. H.C. in May 2008, the 
doctor indicated stressors as reported by the Veteran in his 
letters and during treatment (consistent with those 
summarized above) led to his PTSD.  

Also on file is a VA examination report of January 2009.  The 
report indicates that the claims file was reviewed in 
conjunction with the examination.  The Veteran described his 
stressors as: seeing a neighbor's wife after she was shot; a 
friend who died of an overdose; and seeing a girl who had 
been run over by a plane while he was assigned to funeral 
detail at Dover AFB.  PTSD by history was diagnosed.  The 
examiner noted that the Veteran's reported military 
experiences and reported stressors had varied over the years, 
observed that the 1993 VA examination report did not include 
a diagnosis of PTSD, and questioned whether the Veteran was 
malingering.  The examiner explained that the Veteran's 
stressors as reported in conjunction with the examination did 
not meet the criteria for traumatic event stressors and 
further noted that he did not find a nexus between the 
Veteran's claimed military service experience and his 
reported psychiatric history.  The examiner concluded that 
any currently diagnosed psychiatric disorder was not likely 
caused by or the result of the Veteran's military service.  

The Veteran presented testimony at a travel Board hearing 
held in October 2009.  The Veteran indicated that his 
psychiatric condition began in service, but was not diagnosed 
therein.  He described several service-related stressors (as 
previously recounted).  The Veteran's representative pointed 
out that dysthymic disorder was diagnosed during the 
Veteran's first post-service year.  

At the hearing, the Veteran indicated that he would be 
presenting additional evidence pursuant to the claim and 
waived consideration of this evidence by the VA RO.  This 
evidence included a 1975 service treatment record reflecting 
that the Veteran spilled paint remover on his arms which 
required treatment with Betadine and dressing.  Also offered 
for the file was another 1975 service treatment record 
revealing that landing gear fell on the Veteran's right arm 
and hand resulting in a contusion of the right forearm.  In 
addition, this evidence included legal documents reflecting 
that a serviceman assigned to Robbins AFB had shot and killed 
his wife, a crime resulting in a conviction for involuntary 
manslaughter in 1976.  

In October 2009, the Veteran's private psychologist, Dr. H.C. 
presented a statement indicating that some of the military 
stressors reported by the Veteran in conjunction with his 
PTSD treatment included an injury to his right arm, burns on 
the arm, a colleague shooting his wife in the face and 
difficulty attending funerals and dealing with death.  

Analysis

The Veteran seeks service connection for PTSD.  

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. § 7105.  
Under 38 U.S.C.A. § 5108, if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  The 
Board does not have jurisdiction to consider a claim which 
has been previously adjudicated unless new and material 
evidence is present, and before the Board may reopen such a 
claim, it must so determine, regardless of any previous 
determination as to the presentation of new and material 
evidence made by the RO.  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 
1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
38 U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new 
and material evidence has not been submitted, it is unlawful 
for the Board to reopen the claim.  See McGinnis v. Brown, 4 
Vet. App. 239, 244 (1993).  

As general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material."  Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the Veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision."  Hodge v. West, 155 F. 
3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new 
and material evidence has been submitted, the claim must be 
reopened.  The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record.

Initially, it is noted that the evidence to be reviewed for 
sufficiency to reopen a claim is the evidence submitted since 
the most recent final denial of the claim on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).  In this case, the 
last final decision denying the PTSD claim consists of the 
April 2003 rating decision.  

At the time of the April 2003 rating decision, a PTSD 
diagnosis was of record.  However, the claim was denied the 
Veteran had not provided a stressor which could be verified 
through official sources.  

Subsequently, the Veteran provided additional and more 
detailed stressor information in both January 2005 and April 
2006.  In addition, in 2009, he presented objective evidence 
supporting the reported service-related stressors.   
Presuming such evidence is credible for the limited purpose 
of ascertaining its materiality, this would therefore relate 
to the unestablished element of a present diagnosis and the 
presence of a stressor during service.  See Kent v. 
Nicholson, 20 Vet. App. 1, 10 (2006)(finding that "the 
question of what constitutes material evidence to reopen a 
claim for service connection depends on the basis on which 
the prior claim was denied").  In addition, also added to the 
record since 2003 were medical statements linking the 
Veteran's reported stressors to a PTSD diagnosis.

Presumed credible, the additional evidence received since the 
April 2003 rating decision relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  Accordingly, the 
Board finds that the claim for service connection for PTSD, 
is reopened.

        B.  Service Connection - PTSD

The Veteran seeks service connection for PTSD.  

Generally, service connection will be granted if it is shown 
that a Veteran has a disability resulting from an injury or 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury or disease contracted in the line of 
duty in the active military, naval or air service.  38 
U.S.C.A. §§ 1131, 1110; 38 C.F.R. § 3.303.  That an injury 
incurred in service alone is not enough. There must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999);

Service connection for PTSD in particular requires: (1) 
medical evidence diagnosing the condition in accordance with 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Medical Disorders (4th ed. 1994) (DSM- 
IV), (2) credible supporting evidence that the claimed in- 
service stressors actually occurred, and (3) a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressor(s).  See 
38 C.F.R. § 1154(b); 38 C.F.R. §§ 3.304(f), 4.125(a); see 
also Cohen v. Brown, 10 Vet. App. 128, 137-138 (1997).

The diagnostic criteria, including those related to 
stressors, set forth in the DSM-IV for mental disorders have 
been adopted by the VA.  38 C.F.R. § 4.125.  The DSM-IV 
provides two requirements to support a diagnosis of PTSD: (1) 
A person must have been "exposed to a traumatic event" in 
which "the person experienced, witnessed, or was confronted 
with an event or events that involved actual or threatened 
death or serious injury, or a threat to the physical 
integrity of self or others;" and (2) "the person's response 
[must have] involved intense fear, helplessness, or horror."  
DSM-IV at 209.  See also Cohen v. Brown, 10 Vet. App. 128 
(1997).  These criteria are no longer based solely on usual 
experience and response but are individualized (geared to the 
specific individual's actual experience and response).  The 
sufficiency of a stressor is a medical determination and is 
presumed by a medical diagnosis of PTSD.  Id.

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the Veteran engaged in "combat 
with the enemy" as established by official records. If VA 
determines that the Veteran engaged in combat with the enemy 
and an alleged stressor is combat-related, then the Veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required providing that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(f); Dizoglio v, Brown, 9 Vet. App. 163, 164 (1996); 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

For stressors unrelated to combat, credible supporting 
evidence is necessary in order to grant service connection.  
"Credible supporting evidence" of a noncombat stressor may be 
obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  The United States Court of 
Appeals for Veterans Claims (Court) has held that the 
regulatory requirement for "credible supporting evidence" 
means that "the appellant's testimony, by itself, cannot, as 
a matter of law, establish the occurrence of a noncombat 
stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Therefore, the Veteran's lay testimony is insufficient, 
standing alone, to establish service connection.  Cohen, 10 
Vet. App. at 147 (citing Moreau, 9 Vet. App. at 395).

With respect to the threshold matter of whether the file 
contains a DSM-IV diagnosis of PTSD, the Board observes that 
VA examiners have declined to diagnose PTSD on two occasions 
(see 1993 and 2009 VA examination reports).  However, private 
psychology records reflect that a DSM-IV diagnosis of PTSD 
was made in this case, by a qualified medical professional, 
as shown by medical reports dated in 2004 and thereafter.  As 
such, the threshold requirement of a DSM-IV diagnosis of PTSD 
has been met.  

The remaining question, therefore, is whether there is an 
inservice stressor and either evidence of combat service or 
corroborating evidence the stressor occurred.

A finding of combat service is significant because under 38 
U.S.C.A. § 1154(b), if the Veteran is found to have served in 
combat, VA shall accept as sufficient proof of a stressor 
satisfactory lay evidence if it is consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
the event. VA's General Counsel has held that the 
determination of whether a Veteran "engaged in combat with 
the enemy" depends on multiple factors, including the 
requirement that the Veteran participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  The issue of whether any 
particular set of circumstances constitutes engagement in 
combat with the enemy for purposes of section 1154(b) must be 
resolved on a case by case basis.  VAOPGCPREC 12-99.  The 
General Counsel's opinion is binding on the Board. 38 
U.S.C.A. § 7104(c); 38 C.F.R. § 14.507.

In the present case, while the Veteran has suggested that he 
has been proximate to combat situations, there is no evidence 
to confirm such service.  The Veteran's Form DD 214 revealed 
that his primary MOS was aircraft maintenance technician (20 
years) and that he had no decorations or awards indicative of 
combat.  Service personnel records do not provide include any 
information indicating that the Veteran had combat status.  
Thus, without additional evidence to the contrary, the 
evidence does not support a finding of service in combat.

Since the Board finds that the Veteran did not engage in 
combat with the enemy, there must be credible supporting 
evidence of record that the alleged stressors actually 
occurred in order to warrant service connection.  With regard 
to the question of a stressor, the Veteran's stressor 
statements and history as reported to medical professionals 
have been detailed herein, as shown above. 

There is no evidence in the case before the Board to confirm 
the Veteran's alleged in-service stressors.  The majority of 
Veteran's stressors (as described above stressors 1-6 and 9) 
are vague and cannot be verified, as he provided no specific 
dates, locations or information relating to his involvement 
with these reported stressors.  See VBA's Adjudication 
Procedure Manual, M21-1MR (hereinafter "M21-MR"), Part 
IV.ii.1.D.15.a (attempt at corroboration not required where 
stressors are not capable of being documented), and 14.d. 
(noting that claimants must provide, at a minimum, a stressor 
that can be documented).  Indeed, the claimant must provide, 
at a minimum, a stressor that can be documented, the location 
of where the incident occurred, the approximate date within 2 
months, and the unit of assignment.  M21-1MR, Part 
IV.ii.1.D.14.d.  In this respect, the Veteran has not 
furnished specific stressor details such as names, dates and 
locations of any specific service-related stressor.  
Moreover, a thorough review of service personnel records on 
file, to include performance evaluations and reports dated 
from 1973 to 1972 does not include any mention of the 
Veteran's participation in the transport, collection or 
recovery of bodies and body parts at any of his assigned 
locations (permanent or temporary), including Dover AFB.  

With respect to the reported stressors (7 and 8 above) 
involving two arm injuries sustained by the Veteran in 1975, 
a burn and a contusion, these events are in fact corroborated 
by STRs on file.  However, these "stressors" essentially 
consisting of minor, acute injuries which resolved during 
service, are insufficient to support a diagnosis of PTSD as 
described in the Cohen case, nor has a diagnosis of PTSD been 
rendered in this case based upon these reported stressors.  
Moreover, the stressor involving the right arm burn was 
inaccurately reported by the Veteran to have required 50 days 
of treatment, the STRs indicate that the only treatment 
required was Betadine and dressing and that he was returned 
to duty the same day.  

Similarly, with regard to the Veteran's reported stressor 
involving an airman at Robins AFB killing his wife in 1975.  
While evidence was presented establishes that a serviceman at 
Robins AFB was convicted for killing his wife in 1975, there 
is no indication that the Veteran had any involvement in this 
event, nor did he initially identify it as a "stressor" 
until 1993, at which time the name he gave was not in fact 
the name of the individual convicted for the crime.  
Moreover, this reported stressor was rejected by a VA 
examiner in 2009 as insufficient to support a diagnosis of 
PTSD.  

The medical diagnosis of PTSD on file, which is presumably 
linked to the Veteran's claimed inservice stressors, does not 
corroborate that the stressors occurred.  The diagnosis is 
based solely on the Veteran's unsubstantiated assertions 
regarding what occurred in service.  In fact, there is no 
indication that that the private sources who provided the 
diagnoses of PTSD on file had access to or reviewed any of 
the Veteran's military or historical information with respect 
to his reported stressors.  The Court has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant).

The Board is not bound to accept the Veteran's uncorroborated 
account of his experiences.  Wood v. Derwinski, 1 Vet. App. 
190 (1992); Swann, supra.  The question of whether a specific 
event reported by a Veteran as a stressor actually occurred 
is a question of fact for the Board to decide, involving, as 
it does, factors as much historical as psychological.  Wilson 
v. Derwinski, 2 Vet. App. 614 (1992).

In this case, the available evidence simply does not 
corroborate the Veteran's claimed stressors, and thus does 
not support his claim.  In the absence of a showing of combat 
with the enemy or evidence of a verifiable stressor, the 
Board concludes that the Veteran has failed to satisfy the 
criteria for service connection for PTSD.  As the Veteran 
bases his claim on the reported stressors, service connection 
cannot be granted without verification of one of them, 
regardless of current diagnosis of PTSD.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application and 
service connection for PTSD must be denied.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

ORDER

New and material evidence having been submitted, the claim 
for service connection for a psychiatric disability, to 
include PTSD, is reopened.

Service connection for PTSD is denied.

REMAND

Having reopened the service connection claim for a 
psychiatric disorder does not end the Board's inquiry.  
Rather, it places upon VA the duty to assist the appellant in 
the development of the merits of the claim by obtaining 
relevant records which could possibly substantiate the claim 
and conducting appropriate medical inquiry.  See Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334, 1353, (Fed. Cir. 2003) (Holding that VA need not 
provide a medical examination or medical opinion until a 
claim is reopened); Anderson v. Brown, 9 Vet. App. 542, 546 
(1996) (Holding that unless the Veteran has submitted new and 
material evidence warranting the reopening of his claim, the 
duty to assist does not attach); Peters v. Brown, 6 Vet. App. 
540, 542 (1994).  38 U.S.C.A. § 5107(a).

Further, as emphasized in Clemons v. Shinseki, 23 Vet. App. 
1, 5 (2009), though a Veteran may only seek service 
connection for PTSD, the Veteran's claim "cannot be a claim 
limited only to that diagnosis, but must rather be considered 
a claim for any mental disability that may be reasonably 
encompassed...." Id.  In essence, the Court found that a 
Veteran does not file a calm to receive benefits for a 
particular psychiatric diagnosis, such as PTSD, that is named 
on a claims form, but instead makes a general claim for 
compensation for the affliction posed by the Veteran's mental 
condition.  Therefore, having reopened the service connection 
claim for a psychiatric disorder, and having denied the PTSD 
claim on the merits, it is appropriate for the Board to 
consider the more general issue of whether service connection 
is warranted for a psychiatric disorder other than PTSD, and 
to further develop this issue as will be further explained in 
the action paragraphs below.  

A brief review, particularly of the clinical evidence, 
reflects that clarification is required to ascertain whether 
the Veteran currently has a diagnosed psychiatric disorder 
other than PTSD which is etiologically related to service, as 
the evidence currently on file relating to this matter is 
both inconsistent and conflicting.  

A summary of the evidence on file reflects that soon after 
discharge from service, dysthymic disorder was diagnosed 
(December 1993); however this was thought to be a condition 
secondary to his physical condition.  Private treatment 
received from 1993 to 1995 indicated that the Veteran's 
diagnosed conditions included PTSD and rule out major 
depressive disorder.  VA records reflect that depressive 
disorder was diagnosed upon evaluation conducted in November 
2000.  An April 2004 private evaluation report reflects that 
the Veteran's diagnosed disorders included PTSD; generalized 
anxiety disorder and depressive disorder.  Most recently, 
upon VA examination conducted in 2009, diagnoses of PTSD by 
history; and alcohol dependence by history, were made.  The 
examiner went on to opine that any currently diagnosed 
psychiatric disorder was not likely caused by of the result 
of the Veteran's military service, without reference to any 
particular evidence supporting that conclusion.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that a medical examination report must contain not only clear 
conclusions with supporting data, but also a reasoned medical 
explanation connecting the two.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. 
App. 120, 124 (2007) ("[A]medical opinion ... must support 
its conclusion with an analysis that the Board can consider 
and weigh against contrary opinions.").  

In light of this apparently conflicting evidence, the Board 
believes that it would be helpful to obtain a clarifying 
medical opinion reconciling the aforementioned evidence and 
definitively establishing whether the Veteran has a currently 
manifested psychiatric disorder other than PTSD, and if so, 
whether it is at least as likely as not related to the 
Veteran's period of service, presumptively or otherwise.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC is requested to obtain an 
addendum to the January 2009 VA 
examination report (to be provided by the 
examiner who conducted that examination, 
if possible).  The claims file and a copy 
of this Remand must be made available to 
the reviewing examiner, and the examiner 
should indicate in the addendum report 
that the claims file was reviewed.

It is requested that the examiner 
consider and reconcile any contradictory 
evidence pertaining to the Veteran's 
service connection claim for a 
psychiatric disorder (other than PTSD), 
to include discussing findings and 
diagnosis of various psychiatric 
conditions made between 1993 and 2009 
(some of which are detailed in this 
Remand).  The need for further clinical 
examination or testing of the Veteran is 
left to the discretion of the reviewing 
examiner.

Following a review of the claims file, 
the reviewing examiner (preferably the 
original examiner) is requested to 
address: (a) whether any psychiatric 
disorder (other than PTSD) is currently 
manifested - and if so, a diagnosis of 
that disorder should be made; and (b) the 
approximate date of onset and etiology of 
any currently diagnosed psychiatric 
disorder.  In this regard, the examiner 
is specifically asked to provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that any currently 
manifested psychiatric disorder had its 
onset during service or within the post-
service year; in addition to addressing 
the more general question of whether it 
is at least as likely as not that any 
currently manifested psychiatric disorder 
is etiologically related to service.  

In addressing these matters, the examiner 
must acknowledge and address the 
Veteran's reports and any clinical 
indication of continuity of psychiatric 
symptomatology since the Veteran's 
discharge from service in August 1993.  

The reviewer should identify the 
information on which the opinion is 
based.  The reviewer's opinion should 
adequately summarize the relevant history 
and clinical findings, and provide a 
detailed explanation as to all medical 
conclusions rendered.

2.  Then readjudicate the Veteran's 
service connection claim for a 
psychiatric disorder (other than PTSD).  
If the benefits sought on appeal remain 
denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


